DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wherein the anchor comprises one or more polylocking features” in claim 24; “wherein the anchor comprises one or more anti-splaying elements” in claim 25; and “wherein the first arm and the second arm comprise one or more anti-splaying features that cooperate with the one or more anti-splaying elements of the anchor” in claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 12-14, 17, 21-23 and 25-26 is rejected under 35 U.S.C. 103 as being unpatentable over Mladenov et. al (U.S. 2017/0319246) (hereon referred to as Mladenov) in view of Semingson et. al (U.S. 2017/0252074) (hereon referred to as Semingson). 
Regarding claim 1, Mladenov discloses a persuader instrument for advancing a fixation rod into a rod receiving channel of a vertebral implant (Abstract), the persuader instrument (see Figs. 1-3) comprising: 
a housing (para. 0038, ref. 10, Figs. 1 - 3) comprising a proximal housing end (para. 0039, ref. 11, Fig. 2) and a distal housing end (para. 0039, ref. 13, Fig. 2), the housing defining a longitudinal passage extending between the proximal housing end and distal housing end (para. 0039, refs. 14/16, Fig. 2), the housing further defining a longitudinal axis extending through the longitudinal passage (para. 0040, “X”, Fig. 4); 
a first arm and a second arm (para. 0044, refs. 1140, Figs. 8A-B), the first and second arms comprising detents configured for detachable connection to the vertebral implant (para. 0046, refs. 1142, Figs. 8A-B); 
an anchor (para. 0044, ref. 1122, Fig. 9A) comprising a fixation rod engagement surface (para. 0049, distal edges of ref. 1122, Fig. 9A); 
a shaft (refs. 30, 70 & 1110, Fig. 8B) comprising a proximal shaft end and a distal shaft end (the proximal end is considered to be located at ref. 32 and distal end at the distal most surface of ref. 1110 which attaches to anchor ref. 1122), the distal shaft end coupled to the anchor in an axially fixed but rotatable connection (para. 0047 discloses US Pat. No. 8,961,523 which is incorporated in its entirety.  Pat. No. 8,961,523 more fully discloses the function of the anvil and distal portion of the shaft, (23) discloses 
Mladenov discloses the persuader instrument (see Figs. 1-2) comprising a threaded portion (18) within the housing (10) configured to engage with a threaded shaft (30), wherein the shaft comprises a drive head (32) configured to couple with an external tool to allow rotation of shaft (Para. 0040). Mladenov, however, fails to disclose the limitation that the persuader instrument further comprises an auto-locking ratchet assembly in releasable engagement with the shaft, the auto-locking ratchet assembly operable to control axial displacement of the shaft through the longitudinal passage of the housing.
Semingson teaches a similar persuader that is configured to push or pull a shaft to allow for translation along the persuader (Abstract). Furthermore, Semingson teaches a persuader having a housing (100) with an upper half portion having threads configured to create a ratcheting structure with the threads of the shaft (Para. 0109). Semingson teaches an auto-locking ratchet assembly (combo of refs. 146/150 and 300, Figs. 2-3; Para. 0109 stating that the threads 150 form a ratchet structure) in releasable engagement with the shaft (Para. 0109 stating that the threads of shaft 200 can engage with the disclosed auto-locking ratchet assembly), the auto-locking ratchet assembly operable to control axial displacement of the shaft through the longitudinal passage of the housing (Para. 0109 stating that the disclosed auto-locking ratchet assembly can allow the shaft 200 to be pushed distally within the housing 100 and prevents movement when pulled proximally within the housing).


Regarding claim 2, Mladenov, as modified, discloses the persuader instrument of claim 1 (see Figs. 1-3 in Mladenov) configured to control axial movement of the shaft along the axis of the persuader (Semingson, Para. 0109), wherein the auto-locking ratchet assembly (i.e. as modified in view of Semingson) comprises at least one ratcheting block (ref. 132, Fig. 2 in Semingson) that releasably engages the shaft (Semingson, Para. 0109).
Regarding claim 3, Mladenov, as modified, discloses the persuader instrument of claim 2 (see Figs. 1-3 in Mladenov), wherein the at least one ratcheting block (i.e. as modified in view of Semingson) comprises a first ratchet surface (ref. 132, Fig. 3 in Semingson) and the shaft (ref. 242, Fig. 7 in Semingson) comprises a second ratchet surface (ref. 246, Fig. 7 in Semingson) in releasable engagement with the first ratchet surface (Semingson, Para. 0109).
claim 4, Mladenov, as modified, teaches the persuader instrument of claim 3 (see Figs. 1-3 in Mladenov), wherein one of the first ratchet surface and the second ratchet surface (i.e. as modified in view of Semingson; see rejection in claim 3 above) comprises a plurality of ledges separated by inclined faces (see annotated Fig. 5 in Semingson below wherein the first ratchet surface has a plurality of ledges), and the other of the first ratchet surface and the second ratchet surface comprises a plurality of undercuts separated by ramps (see annotated Fig. 8 in Semingson below wherein the second ratchet surface has a plurality of ramps).

    PNG
    media_image1.png
    744
    513
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    750
    521
    media_image2.png
    Greyscale

Regarding claim 5, Mladenov, as modified, teaches the persuader instrument of claim 4 (see Figs. 1-3 in Mladenov), wherein the at least one ratcheting block (i.e. as modified in view of Semingson) is radially displaceable relative to the longitudinal axis between a ratcheting position in which the first ratchet surface matingly engages with the second ratchet surface (Semingson, Para. 0097 stating that the ratcheting block 132 is capable of being flexed inward in the engaged position and Para. 0099 stating that in the engaged position, the threads of the ratcheting block engage with the threads of the 
Regarding claim 6, Mladenov, as modified, teaches the persuader instrument of claim 5 (see Figs. 1-3 in Mladenov), wherein the plurality of ledges axially abut the plurality of undercuts when the at least one ratcheting block (i.e. as modified by Semingson) is in the ratcheting position (i.e. as modified in view of Semingson; see rejection in claim 4 above; Semingson, Paras. 0108-0109 stating that the disclosed plurality of ledges engages with the plurality of undercuts when the disclosed ratcheting block is in the ratcheting position via being flexed inwards) to prevent the shaft from moving toward the proximal end (i.e. as modified by Semingson; Semingson, Para. 0109 stating that the thread configuration allows for distal movement of the shaft and prevents proximal movement of the shaft).
Regarding claim 12, Mladenov, as modified, teaches the persuader instrument of claim 5 (see Figs. 1-3 in Mladenov), wherein when the at least one ratcheting block (i.e. as modified in view of Semingson) is in the ratcheting position, the shaft is axially displaceable toward the proximal end of the housing (Semingson, Para. 0109 stating that the shaft can be rotated for linearly translation through the housing, thus being capable for rotation toward the proximal end of the housing) and toward the distal end of the housing in response to rotation of the shaft relative to the housing (Semingson, 
Regarding claim 13, Mladenov, as modified, teaches the persuader instrument of claim 5 (see Figs. 1-3 in Mladenov), wherein when the at least one ratcheting block (i.e. as modified by Semingson) is in the ratcheting position, the shaft is axially displaceable toward the distal housing end in response to axial force applied to the shaft (i.e. as modified by Semingson; Semingson, Para. 0109), but is locked against axial displacement toward the proximal housing end in response to axial force (i.e. as modified by Semingson; Semingson, Para. 0109).
Regarding claim 14, Mladenov, as modified, teaches the persuader instrument of claim 3 (see Figs. 1-3 in Mladenov), wherein the first and second ratchet surfaces (i.e. as modified in view of Semingson; see rejection in claim 3 above) comprise threads (i.e. as modified in view of Semingson; refs. 150/246, Figs 3 and 7 in Semingson).
Regarding claim 17, Mladenov, as modified, teaches the persuader instrument of claim 1 (see Figs. 1-3 in Mladenov), wherein at least one of the first and second arms (Mladenov, ref. 1140, Fig. 8A-8B) is pivotable radially outwardly from the longitudinal axis to an opening position, and pivotable radially inwardly toward the longitudinal axis to a closed position (Mladenov, para. 0046, lines 6-16).
Regarding claim 21, Mladenov, as modified, teaches the persuader instrument of claim 1 (see Figs. 1-3 in Mladenov), wherein the anchor (ref. 1122, Fig. 8A in Mladenov) comprises a frame portion (ref. 1122, Fig. 8A in Mladenov) arranged around the first and second arm (refs. 1140, Fig. 8A in Mladenov; see configuration of frame arranged around first and second arms).  
claim 22, Mladenov, as modified, teaches the persuader instrument of claim 21 (see Figs. 1-3 in Mladenov), wherein the anchor (ref. 1122, Fig. 8A in Mladenov) is axially displaceable between a raised position and a lowered position (Mladenov, Para. 0048), the frame portion (ref. 1120, Fig. 8A in Mladenov) being positioned closer to the detents in the lowered position to apply a radially inward clamping force to distal ends of the first and second arms (Mladenov, Para. 0046 stating that as the anchor, which is coupled to the frame portion, is displaced distally, a force is applied to pivot the arms towards one another and grasp a screw housing).
Regarding claim 23, Mladenov, as modified, teaches the persuader instrument of claim 21 (see Figs. 1-3 in Mladenov), wherein the first and second arms comprise rail portions (see annotated Fig. 8B in Mladenov below) on which the frame portion of the anchor (ref. 1120, Fig. 8A in Mladenov) is slidably arranged (see configuration of anchor relative to arms in Fig. 8A in Mladenov, wherein the anchor is arranged around the arms; Mladenov, Para. 0046 stating that the anchor is displaced distally and causes pivoting of the arms towards one another, thus allowing for the anchor to be slidably arranged along the rail portions), and detent portions that comprise the detents (ref. 1142, Fig. 8A in Mladenov), the detent portions arranged radially inwardly relative to the rail portions (see annotated Fig. 8B in Mladenov below).

    PNG
    media_image3.png
    670
    605
    media_image3.png
    Greyscale

Regarding claim 25, Mladenov, as modified, teaches the persuader instrument of claim 1 (see Figs. 1-3 in Mladenov), wherein the anchor (ref. 1122, Fig. 8A in Mladenov) comprises one or more anti-splaying elements (see Fig. 8A in Mladenov wherein the anchor comprises a frame portion that extends around the arms to prevent splaying).  
Regarding claim 26, Mladenov, as modified, teaches the persuader instrument of claim 25 (see Figs. 1-3 in Mladenov), wherein the first arm and the second arm (refs. 1140, Fig. 8A in Mladenov) comprise one or more anti-splaying features that cooperate with the one or more anti-splaying elements of the anchor (see Fig. 8A in Mladenov .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mladenov in view of Semingson, as applied to claim 3 above, and in further view of Lim (U.S. 7922724) (hereon referred to as Lim).
Regarding claim 15, Mladenov, as modified, teaches the persuader instrument of claim 3 (see Figs. 1-3 in Mladenov), except wherein the first and second ratchet surfaces comprise ratchet teeth that follow a saw tooth configuration.
Lim teaches an analogous persuader used for reduction of spinal rods (Abstract). Lim teaches a persuader instrument, wherein the first (ref. 60, Fig. 3) and second ratchet surfaces (ref. 56, Fig. 3) comprise ratchet teeth that follow a saw tooth configuration (see annotated Fig. 3 in Lim below). 

    PNG
    media_image4.png
    674
    710
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the instrument of Mladenov, as modified, such that the first and second ratchet surfaces comprise ratchet teeth and follow a saw tooth configuration, as taught by Lim, for purposes of better controlling the shaft direction along the persuader instrument (Lim, Para. 9).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mladenov in view of Semingson, as applied to claims 1 and 17 above, and in further view of Heuer (U.S. 2018/0049781) (hereon referred to as Heuer).
Regarding claim 18, Mladenov, as modified, teaches a persuader instrument of claim 17 (see Figs. 1-3 in Mladenov), except wherein said at least one of the first and second arms is connected to the housing by a hinge comprising a pivot spring element, the pivot spring element connected between the housing and said at least one of the first and second arms under stored energy that biases said at least one of the first and second arms toward the closed position. 
Heuer teaches an analogous persuader for connecting a correction rod to a bone screw (Abstract).  Heuer teaches a persuader instrument, wherein said at least one of the first and second arms (Heuer, ref. 24 and ref. 28, Fig. 1) is connected to the housing by a hinge comprising a pivot spring element (Heuer, ref. 50, Fig. 1; see annotated Fig. 1), the pivot spring element connected between the housing and said at least one of the first and second arms under stored energy that biases said at least one of the first and second arms toward the closed position (Heuer, para. 0023, lines 18-23).  

    PNG
    media_image5.png
    585
    860
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the instrument of Mladenov, as modified, to include the pivot spring element connected between the housing and said at least one of the first and second arms under stored energy that biases said at least one of the first and second arms toward the closed position, as taught by Heuer, for purposes of creating a better grip between the arms and bone screw (Heuer, Para. 0023).

Regarding claim 19, Mladenov, as modified, teaches the persuader instrument of claim 1 (see Figs. 1-3 in Mladenov), wherein the first arm comprises a first rod guiding surface (Heuer, ref. 76, Fig. 1) and the second arm comprises a second rod guiding 
Regarding claim 20, Mladenov, as modified, teaches the persuader instrument of claim 19 (see Figs. 1-3 in Mladenov), wherein the first and second rod guiding surface comprise rounded sections (Heuer; see annotated Fig. 2 below).

    PNG
    media_image6.png
    382
    842
    media_image6.png
    Greyscale


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mladenov in view of Semingson, as applied to claim 1 above, and in further view of Biedermann et. al (U.S. 2018/0055545) (hereon referred to as Biedermann). 
Regarding claim 24, Mladenov, as modified, teaches the persuader instrument of claim 1, except wherein the anchor comprises one or more polylocking features. 
Biedermann teaches an analogous persuader that stabilizes and/or corrects the spinal column using a spinal rod and polyaxial bone anchors (para. 0005). Biedermann (see Fig. 15a) teaches a persuader instrument, wherein the anchor (ref. 21, Fig. 15a) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the instrument of Mladenov, as modified, to include the polylocking features of the anchor, as taught by Biedermann, for purposes of creating a locking mechanism that allows for easy angular readjustment of the anchor when the spinal rod is inserted (Bidermann, Para. 0007).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Mladenov in view of Semingson and in further view of Hoffman et. al (US 2008/0228233) (hereon referred to as Hoffman).
Regarding claim 27, Mladenov discloses a persuader instrument for advancing a fixation rod into a rod receiving channel of a vertebral implant (Abstract), the persuader instrument comprising:
a housing comprising a proximal housing end (para. 0038, ref. 10, Figs. 1-3) and a distal housing end (para. 0039, ref. 13, Fig. 2), the housing defining a longitudinal passage extending between the proximal housing end and distal housing end (para. 0039, refs. 14/16, Fig. 2), the housing further defining a longitudinal axis extending through the longitudinal passage (para. 0040, “X”, Fig. 4); 
a first arm and a second arm (para. 0044, refs. 1140, Figs. 8A-B), the first and second arms comprising detents configured for detachable connection to the vertebral implant (para. 0046, refs. 1142, Figs. 8A-B); Page 5 of 10Appln. No.: 16/513,082Attorney Docket No.: AIS-101US Amendment Dated: December 22, 2021 Reply to Office Action of September 24, 2021 

a shaft (refs. 30, 70 & 1110, Fig. 8B) comprising a proximal shaft end and a distal shaft end (the proximal end is considered to be located at ref. 32 and distal end at the distal most surface of ref. 1110 which attaches to anchor ref. 1122), 
the distal shaft end rotatably coupled to the anchor (para. 0047 discloses US Pat. No. 8,961,523 which is incorporated in its entirety.  Pat. No. 8,961,523 more fully discloses the function of the anvil and distal portion of the shaft, (23) discloses rotation, via a threaded mechanism, to axially displace the anvil), with the shaft being axially displaceable through the longitudinal passage of the housing to axially displace the anchor (Para. 0060). 
Mladenov discloses the persuader instrument (see Figs. 1-2) comprising a threaded portion (18) within the housing (10) configured to engage with a threaded shaft (30), wherein the shaft comprises a drive head (32) configured to couple with an external tool to allow rotation of shaft (Para. 0040). Mladenov, however, fails to disclose the limitation that the persuader instrument further comprises an auto-locking ratchet assembly in releasable engagement with the shaft, the auto-locking ratchet assembly operable to control axial displacement of the shaft through the longitudinal passage of the housing, and also fails to disclose the shaft being hollow and forming a hollow bore that extends from the proximal shaft end to the distal shaft end.
Semingson teaches a similar persuader that is configured to push or pull a shaft to allow for translation along the persuader (Abstract). Furthermore, Semingson teaches a persuader having a housing (100) with an upper half portion having threads configured to 
Hoffman teaches an analogous persuader instrument (see Fig. 21) for reducing the lateral distance between a spinal rod anchored to a spine and a coupling device (Abstract).  Hoffman teaches a shaft (60) being hollow and forming a hollow bore that extends from the proximal shaft end to the distal shaft end (Para. 0064 stating that the shaft comprises an axial throughbore, thus being hollow from proximal to distal end).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument of Mladenov and replace the threaded upper half portion such that the upper half portion has threads in the proximal portion and tabs configured to create a ratchet structure and replace the shaft to have a handle, as taught by Semingson, as doing so allows for controlled distal movement of the shaft along the persuader and prevents proximal movement of the shaft when pulled (Semingson, Para. 0109), as well as facilitating grip of the shaft during rod reduction (Semingson, Para. 0056) and removing the need for an external tool to allow for rotation of the shaft (Semingson, Para. 0109).
.

Allowable Subject Matter
Claims 7-11 and 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see p. 7-9, filed December 22nd, 2021, with respect to the rejection(s) of claims 1-15 and 17-26 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly found prior art references. 

Conclusion
This prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAELIN G A MARTIN/Examiner, Art Unit 3773                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773